In an action for a divorce and ancillary relief, the plaintiff appeals from so much of an order of the Supreme Court, Rockland County (O’Rourke, J.), dated September 28, 2001, as denied his motion for joint custody of the parties’ daughter, and the defendant cross-appeals from so much of the same order as denied her motion for permission to relocate with the parties’ daughter to Florida.
Ordered that the order is affirmed, without costs or disbursements.
When reviewing a custodial parent’s request to relocate, the court’s primary focus must be on the best interests of the child (see Tropea v Tropea, 87 NY2d 727, 739 [1996]; Miller v Pipia, 297 AD2d 362 [2002]; Reilly v Schmidt, 295 AD2d 436 [2002]). Here, contrary to the defendant’s contentions, the record provides a sound and substantial basis for the Supreme Court’s determination that the defendant should remain in New York and not relocate to Florida with the parties’ daughter.
Contrary to the plaintiff’s contention, the Supreme Court providently exercised its discretion in denying his motion for joint custody (see Eschbach v Eschbach, 56 NY2d 167 [1982]; Tesler v Tesler, 228 AD2d 491 [1996]; Forzano v Scuderi, 224 AD2d 385 [1996]; Matter of Laura A.K. v Timothy M., 204 AD2d 325 [1994]).
The parties’ remaining contentions are without merit. Smith, J.P., Goldstein, Townes and Mastro, JJ., concur.